            Case 3:20-cr-00243-JCH Document 50 Filed 03/02/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                            :         No. 3:20-cr-00243-JCH
                                                    :
v.                                                  :
                                                    :
SAMUEL KLEIN,                                       :
                                                    :
                      Defendant.                    :         March 2, 2021

            AMENDED AGREEMENT REGARDING DISCOVERY SCHEDULE

       Defendant Samuel Klein and the United States of America, by and through their

undersigned counsel, hereby stipulate and agree as follows:

       1.      On December 7, 2020, a grand jury returned a two-count indictment charging Mr.

Klein with violations of 18 U.S.C. § 2314 and 18 U.S.C. § 1957. On December 8, 2020, Mr.

Klein made his initial appearance and was arraigned before United States Magistrate Judge Holly

B. Fitzsimmons. Mr. Klein has pled not guilty.

       2.      On December 22, 2020, the parties agreed on a discovery schedule pursuant to

Section (A) of the Standing Order on Discovery (the “Discovery Schedule”). (ECF No. 22.)

Pursuant to the Discovery Schedule, among other things, the Government agreed to produce

materials covered by Section (A)(1) of the Standing Order on Discovery on a rolling basis

through the end of January 2021, and Mr. Klein agreed to provide the disclosures required under

Section (B) of the Standing Order on Discovery no later than March 5, 2021.

       3.      The Government has continued to produce materials covered by Section (A)(1) of

the Standing Order on Discovery in a format usable to counsel into February 2021.

       4.      Given the complexity of the case and the fact that Mr. Klein recently engaged

new counsel, the parties hereby agree and stipulate to amend the Discovery Schedule as follows:
               Case 3:20-cr-00243-JCH Document 50 Filed 03/02/21 Page 2 of 3




                  a.     No later than May 4, 2021, Mr. Klein will provide the disclosures required

                         under Section (B) of the Standing Order on Discovery.

          5.      The other deadlines and provisions contained in the Discovery Schedule remain in

effect.

          6.      Nothing in this Agreement is intended to enlarge or reduce the parties’ respective

discovery obligations under the Standing Order on Discovery or any other law. Further

modification of the Discovery Schedule may be made upon order of the Court or further

agreement of the parties.

                                                       Respectfully submitted,



LEONARD C. BOYLE                                               SAMUEL KLEIN
ACTING UNITED STATES ATTORNEY                                  DEFENDANT

By:       /s/ Jennifer R. Laraia                       By:      /s/ Stanley A. Twardy, Jr.
          Jennifer R. Laraia (ct29637)                         Stanley A. Twardy, Jr. (ct05096)
          Assistant United States Attorney                     Day Pitney LLP
          1000 Lafayette Boulevard, 10th Floor                 One Stamford Plaza, 7th Floor
          Bridgeport, CT 06604                                 263 Tresser Boulevard
          (203) 696-3000                                       Stamford, CT 06901
          Jennifer.Laraia@usdoj.gov                            (203) 977-7300
                                                               satwardy@daypitney.com

                                                               Sara J. van Vliet (ct30690)
                                                               Day Pitney LLP
                                                               242 Trumbull Street
                                                               Hartford, CT 06103
                                                               (860) 275-0100
                                                               svanvliet@daypitney.com




                                                 -2-
         Case 3:20-cr-00243-JCH Document 50 Filed 03/02/21 Page 3 of 3




                               CERTIFICATE OF SERVICE

        I hereby certify that on March 2, 2021, a true and correct copy of the foregoing document
was filed with the Clerk of Court using the CM/ECF system which will send electronic
notification of such filing to all counsel of record.



                                                     /s/ Stanley A. Twardy, Jr.
                                                     Stanley A. Twardy, Jr. (ct05096)




                                              -3-
